DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 6/30/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-2, 4-5, 9-13, 24-27 are currently pending.
Claims 1-2, 4-5, 9-13, 24-27 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Interpretation
Regarding claim 9, the limitation “wherein the merchant server communicate with said payment processor server via an encrypted Internet connection” is not given patentable weight because it is outside the scope of the communication system. The communication system is comprised of a mobile wireless communications device and the payment processor server. The merchant server is outside the scope of the communication system.
Regarding claims 24-25, the limitations “wherein the transaction ID is input at the POS terminal”, “wherein the barcode is to be read by an input device of the POS terminal”, is not given patentable weight because it is outside the scope of the communication system. The communication system is comprised of a mobile wireless communications device and a payment processor server. The POS terminal is outside the scope of the communication system.
Regarding claims 26-27, the limitations “wherein the transaction ID is input at the POS terminal”, “wherein the barcode is to be read by an input device of the POS terminal”, is not given patentable weight because it is outside the scope of the communication system. The communication system is comprised of a mobile wireless communications device, a merchant server, and a payment processor server. The POS terminal is outside the scope of the communication system.

Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1-2, 4-5, 9-13, 24-27 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 9-13, 24-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2002/0099663 to Yoshino in view of United States Patent Application Publication No. 2007/0022058 to Labrou, United States Patent Application Publication No. 20080301041 to Bruk, and United States Patent Application Publication No. 20090039150 to Lay.
As per claims 1, 10, Yoshino teaches:
a communications system for supporting electronic payments for transactions, the communications system comprising: a mobile wireless communication device configured to generate a transaction identification (ID); ([0017], [0140], “The purchase management database includes a transaction ID which is generated as an identifier of a content transaction by the user device when the content transaction is performed.”)
Yoshino does not explicitly teach, but Labrou teaches:
a mobile wireless communications device configured send a first communication comprising the transaction ID to a payment processor server over a wireless network; (Figure 5, [0109], “The customer launches the mobile POS application 109 and enters the transaction ID and/or the POS ID as obtained from the merchant in operation 500. The customer enters the PIN. The customer selects an account. The mobile POS application 109 sends a UPTF message to the STS 120 using a cellular network 211, called the C-View 402. The encrypted portion 406 contains the transaction ID, the account, the time stamp and may or may not contain the POS ID.”; Figure 3, [0043], [0048])
a merchant server configured to receive an input transaction ID and transaction information from a point-of-sale terminal and to send transaction information and the transaction ID to the payment processor server; (Figure 5, [0108], “The merchant (cashier POS 103) sends a UPTF message to the STS 120 requesting a transaction ID and receives a transaction ID (TID) reply from the STS 120. The merchant displays the details of the transaction on a monitor (as in a normal store). This information may include the amount, a transaction ID and/or a POS ID to identify the merchant. Then, the merchant sends a UPTF message to the STS 120, called the M-View 404, with the encrypted portion 406 containing the POS ID, transaction ID, the amount, the Time stamp (but may or may not contain the device ID of the mobile POS 104), using its preferred connection.”; Figure 3, [0043], [0048])
the payment processor server configured to receive the first communication comprising the transaction ID from the mobile wireless communications device, after receiving the first communication, receive, via a merchant server, a second communication comprising the transaction ID and transaction information sent by the POS terminal, determine that the transaction ID received in the second communication matches the transaction ID received in the first communication, and send information to said mobile wireless communications device after determining that the transaction ID received in the second communication matches the transaction ID received in the first communication; (Figure 5, [0101], [0110], “If the MD is used and the message is sent by SMS or MMS, a TID is necessary for the STS to identify which merchant message the customer message matches with…. The STS 120 receives the messages from the merchant 103 and the client 104. The STS 120 decodes the messages and verifies the identity of the parties. The STS authorizes the transaction.”)
said payment processor server also configured to effect a transfer of funds from the purchaser account to the merchant account; ([0034], “In FIG. 2, after the STS 120 extracts the mobile device POS transaction data from the transaction views received from the parties and the STS 120 verifies the received mobile device POS transaction data, further actions may be needed, which, for example, may be realized by the trusted third party 120 interacting with financial institutions associated with the user payer 102 and the provider (merchant) payee 106 to cause the transfer of the specified funds between the user payer 102 and the provider payee 106.”)
One of ordinary skill in the art would have recognized that applying the known technique of Labrou to the known invention of Yoshino would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction verification features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to enable a payment processor server to authorize a transaction by comparing transaction ID’s received from a mobile wireless communications device and a POS terminal results in an improved invention because applying said technique ensures that the payment processer server is processing the correct transaction between the mobile wireless communications device and the POS terminal, thus improving the overall security of the invention.
Yoshino as modified does not explicitly teach, but an alternative embodiment of Labrou teaches:
a mobile wireless communications device configured to provide the first transaction ID to a point-of-sale (POS) terminal; (Figure 6, [0114] – [0115], “The mobile POS application 109 locally via a short-range communication 210 sends a UPTF message to the merchant 103 using the preferred local medium 210. The message can be a complete C-View 402, where the encrypted portion 408 contains the time stamp, a nonce, and optionally contains the transaction ID, the account, and/or the POS ID.”)
One of ordinary skill in the art would have recognized that applying the known technique of the alternative embodiment of Labrou to the known invention of Yoshino as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction verification features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the mobile wireless communications device to provide the first transaction ID to the POS terminal results in an improved invention because applying said technique allows the POS terminal to verify that the transaction that is about to be processed by the STS 120 is the correct transaction, thus ensuring no errors are made and therefore improving the overall security of the invention.
Yoshino as modified does not explicitly teach, but an alternative embodiment of Labrou teaches:
a payment processor server configured to send transaction information to a mobile wireless communications device; (Figure 10, [0128], “The STS 120 generates a UPTF message for the mobile POS 104 called the T-View that contains the transaction information, including amount, via the cellular network 211, based upon the received M-view 404 and the CN-View 402 in operation 1004.”)
said mobile wireless communications device also configured to send confirmation of the transaction information and access information for a purchaser account to said payment processor server; (Figure 10, [0129], [0145], “The customer 104 approves the transaction by selecting OK and a C-View message 402 is generated. The C-View message 402 is sent to the STS 120 over the cellular network 211.”)
said payment processor server also configured to effect a transfer of funds from the purchaser account to the merchant account based upon the confirmation of the transaction information and the access information; (Figure 10, [0130], “The STS 120 receives the messages 402, 404 from the merchant 103 and the client 104. The STS 120 decodes the messages and verifies the identity of the parties. The STS 120 authorizes the transaction according to the verification. At operation 1012, the STS 120 sends receipt messages to the merchant 103 using its preferred connection 220 and to the customer 104 over the cellular network 211.”; [0034], [0145])
One of ordinary skill in the art would have recognized that applying the known technique of the alternative embodiment of Labrou to the known invention of Yoshino as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction verification features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of sending information to the mobile wireless communication device if the merchant transaction ID matches the purchaser transaction ID to send transaction information to the mobile wireless communication device and receiving confirmation of the transaction information from the mobile wireless communication device results in an improved invention because applying said technique allows the customer to confirm the details of the transaction, thus ensuring no errors are made and therefore improving the overall security of the invention.
Yoshino as modified does not explicitly teach, but Bruk teaches:
store information for a plurality of purchaser accounts for a single user of the mobile wireless communications device; display the plurality of purchaser accounts stored at the mobile wireless communications device; receive user input selecting at least two of the plurality of purchaser accounts or payment of a purchase amount, each selected purchaser account being associated with a different financial institution, effecting a transfer of funds and sending confirmation of a transaction from the at least two selected purchaser accounts; ([0042]-[0048], [0060]-[0062], “Referring to FIGS. 1, 2, and 4, at step 410, a cardholder accesses the transaction processing system 210 through the account managing module 220. The cardholder may access the transaction processing system 210 using the computer 150, the PDA 152, the mobile phone 154, the land-line telephone 156, or other similar communication devices. At step 430, the cardholder identifies a default order of processing, or ranking, for the associated accounts. For example, the cardholder may indicate that she wants transactions to be processed with the VISA account first, followed by the DISCOVER CARD, then the AMERICAN EXPRESS PLATINUM CARD, and finally the checking account. At step 440, the cardholder selects whether to allow partial payments. If so, then the transaction processing module 240, during an approval process, may approve a transaction for a single purchase by allocating the purchase to two or more existing accounts associated with the multi-card account.”)
One of ordinary skill in the art would have recognized that applying the known technique of Bruk to the known invention of Yoshino as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction funding features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to select a plurality of purchaser accounts for payment of a purchase amount results in an improved invention because applying said technique provides the customer the flexibility to choose multiple payment options when completing a purchase and resolve issues that might occur when allocating a large purchase to a single account, thus improving the overall user convenience of the invention (Bruk, [0062]).
Yoshino as modified does not explicitly teach, but Lay teaches:
receiving user input selecting a plurality of purchaser accounts and associated amounts for payments of a purchase amount; ([0005]-[0006], “In some embodiments, the processor is configured to allow each customer to specify any amount of the bill to pay by allowing the customer to enter using the data input unit any items of the bill to pay and summing the items entered by the customer to calculate a total from the bill to be paid by the customer.”)
One of ordinary skill in the art would have recognized that applying the known technique of Lay to the known invention of Yoshino as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction funding features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of receiving user input selecting at least two of the plurality of purchaser accounts to also include a corresponding purchase amount for each payment account results in an improved invention because applying said technique provides the user more granular control in choosing the allocation of the payment across the plurality of payment accounts, thus improving the overall user convenience of the invention.

As per claims 2, 11, Labrou teaches:
wherein the payment processor server receives the second transaction ID and transaction information from a payment gateway that receives the second transaction ID and transaction information from the merchant server; ([0037])
As per claim 12, Labrou teaches:
wherein the payment processor server is configured to effect the transfer of funds by sending the transaction information and the access information to a payment gateway; ([0037])
As per claims 4, 13, Labrou teaches:
wherein said payment processor server is also configured to send completed transaction information, based upon the transfer of funds, to the merchant server and said mobile wireless communications device; ([0110])
As per claim 5, Labrou teaches:
wherein the transaction information comprises a merchant identifier and a transaction amount; ([0108])
As per claim 9, Labrou teaches:
wherein said mobile wireless communications device and the merchant server communicate with said payment processor server via an encrypted Internet connection; ([0036] – [0037])
As per claims 24-27, Labrou teaches:
wherein the first transaction ID displayed as a barcode, the method further comprising the POS terminal reading the barcode with an input device; ([0155])



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent No. 7506804 to Zajkowski discloses an integrated rewards card that includes a credit card number associated with a credit account of a person, persons, entity or a business. The integrated rewards card also includes a debit card number. The debit card number is different then the credit card number. Purchases using the credit card number cause a reward balance on a reward account associated with the debit card number to be increased. Products or services can be purchased with the reward account using a point of sale device for the credit card number.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685